  Case 1:21-cr-00487-RBK Document 13 Filed 09/13/21 Page 1 of 1 PageID: 46


                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                :      Crim. No. 21-487
                                         :
              v.                         :
                                         :      Hon. Robert B. Kugler
 JOSEPH GEROMINI                         :
                                         :


                     MOTION FOR STATUS CONFERENCE

            The United States of America, by and through the undersigned

Assistant United States Attorney, respectfully moves the Court for a status

conference to determine defendant’s wishes to proceed to trial and to set a

schedule for pretrial proceedings and trial, if necessary.



                                             Respectfully submitted,

                                             RACHAEL A. HONIG
                                             Acting United States Attorney




                                             By: Eric A. Boden
                                             Assistant U.S. Attorney
SO ORDERED:



__________________________
HON. ROBERT B. KUGLER
Senior United States District Judge
